902 So.2d 1031 (2005)
H.R. 10 PROFIT SHARING PLAN ACCOUNT NO. 2656-3314, Individually, and on Behalf of All Other Common Stock Shareholders of Ethyl Corporation
v.
James MAYEUX, Barbara Richard Mayeux, and Ethyl Corporation.
No. 2005-C-0868.
Supreme Court of Louisiana.
May 13, 2005.
In re H.R. 10 Profit Sharing Plan Account No. 2656-3314 et al.; Ethyl Corporation Common Stock Shareholders; Wesson, Robert H.;Plaintiff(s); Applying for Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. M, No. 468,033; to the Court of Appeal, First Circuit, No. 2003 CA 0691.
Denied.